IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-81,529-02



                   EX PARTE AURBEN JAMAL ANDERSON, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                          CAUSE NO. W09-52154-Y(B)
                   IN THE CRIMINAL DISTRICT COURT NO. 7
                           FROM DALLAS COUNTY



        Per curiam.

                                             ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty and was convicted

of aggravated robbery. He was sentenced to twenty years’ imprisonment.

        This Court remanded the application to the trial court for findings of fact and conclusions of

law. The trial court recommended that relief be denied.

        This Court does not adopt the trial court’s findings of fact or conclusions of law regarding
the alleged non-compliance of the application under TEX . R. APP . P. 73.1(c). Based on the trial

court’s other findings of fact and conclusions of law, as well as this Court’s independent review of

the entire record, we deny relief.

Filed: November 4, 2015
Do not publish